DETAILED ACTION
This office action is in response to the application filed on 05/21/2021. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for provisional application No. 63/028,111 filed on 05/21/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Interpretation
In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted as broadly as their terms reasonably allow.   See MPEP § 2111. 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  In re Pruter, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).  See MPEP § 2111.

(i)	All claim limitations have been considered.  Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art.  The following language is interpreted as not further limiting the scope of the claimed invention.  See MPEP 2106 II C.
(ii)	Language in a method claim that states only the intended use or intended result, but the expression does not result in a manipulative difference in the steps of the claim.  Language in a system claim that states only the intended use or intended result, but does not result in a structural difference between the claimed invention and the prior art.  In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.  

(iii)	Claim limitations that contain statement(s) such as “if, may, might, can could”, as optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.
wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims.  
USPTO personnel should begin claim analysis by identifying and evaluating each claim limitation.  For processes, the claim limitations will define steps or acts to be performed.  For products, the claim limitations will define discrete physical structures or materials.  Product claims are claims that are directed to either machines, manufactures or compositions of matter. See MPEP § 2106 II C.   	
The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  The following are examples of language that may raise a question as to the limiting effect of the language in a claim:

(A) statements of intended use or field of use,
(B) “adapted to” or “adapted for” clauses,
(C) “wherein” clauses, or
(D)  “whereby” clauses.

See MPEP § 2106 II C.

Exemplary claims 7-9 recites the term "if" (i.e. " the first picture parameter being equal to 0 if the corresponding tile contains a single slice”). The term “if” is a conditional statement which does not require the claim functionality to occur, but merely indicates that the function may or may not be performed if something occurs. Examiner advises Applicant to amend the claim to explicitly require the claim to perform the claimed functionality. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2021/0195223) in view of Deshpande (US 2021/0329303).

	Regarding claim 1, Chang discloses the following claim limitations: a method for encoding or decoding video, comprising: encoding or decoding, in a plurality of picture parameter sets (PPS) associated with pictures of a coded layer video sequence (CLVS) (Chang, paragraph 140 discloses video encoder 200 and video decoder 300 may be configured to signal the number of subpictures in the CLVS in a PPS before a group of the scaling window parameters is signaled).
	Chang does not explicitly disclose the following claim limitations: corresponding first PPS flags indicating whether pictures are allowed to be partitioned into a plurality of tiles or slices wherein: in a first PPS, a corresponding first PPS flag with a first value indicates a first picture of the CLVS is unpartitioned, and in a second PPS, another corresponding first PPS flag with a second value being different from the first value indicates that a second picture of the CLVS is allowed to be partitioned.
	However, in the same field of endeavor Deshpande discloses more explicitly the following:  corresponding first PPS flags indicating whether pictures are allowed to be partitioned into a plurality of tiles or slices wherein: in a first PPS, a corresponding first PPS flag with a first value indicates a first picture of the CLVS is unpartitioned, and in a second PPS, another corresponding first PPS flag with a second value being different from the first value indicates that a second picture of the CLVS is allowed to be partitioned.
 (Deshpande, paragraph 137 discloses subpic_id_mapping_in_sps_flag equal to 0 specifies that subpicture ID mapping is signalled in the PPSs referred to by coded pictures of the CLVS when subpic_id_mapping_explicitly_signalled_flag is equal to 1… in addition paragraph 153 discloses sps_gpm_enabled_flag specifies whether geometric partition based motion compensation can be used for inter prediction. sps_gpm_enabled_flag equal to 0 specifies that the syntax shall be constrained such that no geometric partition based motion compensation is used in the CLVS, and merge_gpm_partition_idx, merge_gpm_idx0, and merge_gpm_idx1 are not present in coding unit syntax of the CLVS. sps_gpm_enabled_flag equal to 1 specifies that geometric partition based motion compensation can be used in the CLVS. When not present, the value of sps_gpm_enabled_flag is inferred to be equal to 0).

	The reasoning being is to improve techniques for signaling decoding capability information for coded video (Deshpande, paragraph 1).


	Regarding claim 2, Chang and Deshpande discloses the method of claim 1, further comprising: determining whether a number of tiles of a partitioned picture is greater than a threshold value, the threshold value being greater than one; and in response to the number of tiles of the partitioned picture being greater than the threshold value, encoding or decoding a second PPS flag associated with a slice mode being applied to the partitioned picture (Deshpande, paragraph 214 discloses the difference between consecutive CPB removal times of AUs n and n−1 (with n greater than 0) shall satisfy the constraint that the number of tiles in each picture in AU n is less than or equal to Min(Max(1, MaxTileCols*MaxTileRows*120*(AuCpbRemovalTime[n]−AuCpbRemovalTime[n−1])), MaxTileCols*MaxTileRows), where MaxTileCols and MaxTileRows are the values specified in Table 8 that apply to AU n i.e. for encoding or decoding).


	Regarding claim 3, Chang and Deshpande discloses the method of claim 2, wherein the encoding or decoding the second PPS flag comprises: when a raster-scan slice mode is applied to the partitioned picture referring to the PPS, encoding or decoding the second PPS flag with a Deshpande, paragraph 37 discloses regions may be defined according to a base unit (e.g., a video block) and sets of rules defining a region. For example, a rule defining a region may be that a region must be an integer number of video blocks arranged in a rectangle. Further, video blocks in a region may be ordered according to a scan pattern (e.g., a raster scan).

	Regarding claim 4, Chang and Deshpande discloses the method of claim 3, further comprising: when the rectangular slice mode is applied to the partitioned picture referring to the PPS, encoding or decoding one or more syntax elements specifying slice information in the PPS (Deshpande, paragraph 37 discloses regions may be defined according to a base unit (e.g., a video block) and sets of rules defining a region. For example, a rule defining a region may be that a region must be an integer number of video blocks arranged in a rectangle. Further, video blocks in a region may be ordered according to a scan pattern (e.g., a raster scan); in addition paragraph 153 discloses sps_gpm_enabled_flag specifies whether geometric partition based motion compensation can be used for inter prediction. sps_gpm_enabled_flag equal to 0 specifies that the syntax shall be constrained such that no geometric partition based motion compensation is used in the CLVS, and merge_gpm_partition_idx, merge_gpm_idx0, and merge_gpm_idx1 are not present in coding unit syntax of the CLVS. sps_gpm_enabled_flag equal to 1 specifies that geometric partition based motion compensation can be used in the CLVS. When not present, the value of sps_gpm_enabled_flag is inferred to be equal to 0).
(Chang, paragraph 8 discloses device for decoding video data includes a memory configured to store video data and one or more processors implemented in circuitry and configured to determine that a first subpicture of a current picture has associated scaling parameters),
determine whether a picture is partitioned into a plurality of tiles or slices; and in response to a determination that the picture is allowed to be partitioned into the plurality of tiles or slices, encode or decode, in a picture parameter set (PPS), a first flag associated with a slice mode being applied to the picture referring to the PPS  (Deshpande, paragraph 137 discloses subpic_id_mapping_in_sps_flag equal to 0 specifies that subpicture ID mapping is signalled in the PPSs referred to by coded pictures of the CLVS when subpic_id_mapping_explicitly_signalled_flag is equal to 1… in addition paragraph 153 discloses sps_gpm_enabled_flag specifies whether geometric partition based motion compensation can be used for inter prediction. sps_gpm_enabled_flag equal to 0 specifies that the syntax shall be constrained such that no geometric partition based motion compensation is used in the CLVS, and merge_gpm_partition_idx, merge_gpm_idx0, and merge_gpm_idx1 are not present in coding unit syntax of the CLVS. sps_gpm_enabled_flag equal to 1 specifies that geometric partition based motion compensation can be used in the CLVS. When not present, the value of sps_gpm_enabled_flag is inferred to be equal to 0), 
wherein: when a raster-scan slice mode is applied to partition the picture, encode or decode the first flag with a first value; or when a rectangular slice mode is applied to partition the Deshpande, paragraph 37 discloses regions may be defined according to a base unit (e.g., a video block) and sets of rules defining a region. For example, a rule defining a region may be that a region must be an integer number of video blocks arranged in a rectangle. Further, video blocks in a region may be ordered according to a scan pattern (e.g., a raster scan).

	Regarding claim 6, Chang and Deshpande discloses the apparatus of claim 5, wherein: in the raster-scan slice mode, the picture is partitioned into a plurality of raster- scan slices and any of the raster-scan slices comprises a sequence of one or more complete tiles in a tile raster scan of the picture; and in the rectangular slice mode, the picture is partitioned into a plurality of rectangular slices, wherein one of the rectangular slices comprises one or more tiles covering a rectangular region of the picture, or one of the rectangular slices covers one or more consecutive rows of coding tree units of a tile (Deshpande, paragraph 37 discloses regions may be defined according to a base unit (e.g., a video block) and sets of rules defining a region. For example, a rule defining a region may be that a region must be an integer number of video blocks arranged in a rectangle. Further, video blocks in a region may be ordered according to a scan pattern (e.g., a raster scan); in addition paragraph 153 discloses sps_gpm_enabled_flag specifies whether geometric partition based motion compensation can be used for inter prediction. sps_gpm_enabled_flag equal to 0 specifies that the syntax shall be constrained such that no geometric partition based motion compensation is used in the CLVS, and merge_gpm_partition_idx, merge_gpm_idx0, and merge_gpm_idx1 are not present in coding unit syntax of the CLVS. sps_gpm_enabled_flag equal to 1 specifies that geometric partition based motion compensation can be used in the CLVS. When not present, the value of sps_gpm_enabled_flag is inferred to be equal to 0).

	Regarding claim 7, Chang and Deshpande discloses the apparatus of claim 5, wherein the one or more processors are configured to execute the instructions to further cause the apparatus to: encode or decode a first picture parameter specifying a number of provided slice heights for slices in a corresponding tile minus one, the first picture parameter being equal to 0 if the corresponding tile contains a single slice (Deshpande, paragraph 42 discloses the partitioning of a picture into tiles is specified by specifying respective heights for tile rows and respective widths for tile columns i.e. for encoding or decoding).

	Regarding claim 8, Chang and Deshpande discloses the apparatus of claim 7, wherein a value of the first picture parameter is in an inclusive range of 0 to a height of the corresponding tile minus two (Deshpande, paragraphs 42 and 133 discloses the partitioning of a picture into tiles is specified by specifying respective heights for tile rows and respective widths for tile columns i.e. for encoding or decoding…   pic_height_max_in_luma_samples specifies the maximum height, in units of luma samples, of each decoded picture referring to the SPS. pic_height_max_in_luma_samples shall not be equal to 0 and shall be an integer multiple of Max(8, MinCbSizeY).

	Regarding claim 9, Chang and Deshpande discloses the apparatus of claim 5, wherein the one or more processors are configured to execute the instructions to further cause the apparatus to: encode or decode a third picture parameter specifying the number of provided slice heights Deshpande, paragraphs 42 and 133 discloses the partitioning of a picture into tiles is specified by specifying respective heights for tile rows and respective widths for tile columns i.e. for encoding or decoding…   pic_height_max_in_luma_samples specifies the maximum height, in units of luma samples, of each decoded picture referring to the SPS. pic_height_max_in_luma_samples shall not be equal to 0 and shall be an integer multiple of Max(8, MinCbSizeY).

Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 15-20 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481